Case 1:20-cv-00410-RDM Document 13-1 Filed 03/16/20 Page 1 of 4




                      Plaintiff's Exhbit 1                        1 of 4
Case 1:20-cv-00410-RDM Document 13-1 Filed 03/16/20 Page 2 of 4




                      Plaintiff's Exhbit 1                        2 of 4
Case 1:20-cv-00410-RDM Document 13-1 Filed 03/16/20 Page 3 of 4




                      Plaintiff's Exhbit 1                        3 of 4
Case 1:20-cv-00410-RDM Document 13-1 Filed 03/16/20 Page 4 of 4




                      Plaintiff's Exhbit 1                        4 of 4
